Citation Nr: 9928772	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  94-19 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for vision loss, secondary 
to an allergic reaction to penicillin. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from August 1962 to 
February 1963, April 1963 to April 1968, and from April 1974 
to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for service connection for loss of vision.  
Thereafter, the appellant filed a timely notice of 
disagreement and substantive appeal pertaining to this 
decision.

In July 1997, the appellant's claims file was transferred to 
the RO in Jackson, Mississippi, pursuant to the appellant's 
change in address.

The case was previously before the Board in March 1998, when 
it was remanded to the RO to search for additional medical 
records.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran has a disability of 
the eyes other than defective vision caused by refractive 
error, diagnosed as amblyopia, presbyopia, and hyperopia.

2.  Refractive error of the eyes is a congenital or 
developmental defect and is not considered a disease or 
injury under the law for VA disability compensation purposes.



CONCLUSIONS OF LAW

1.  Service connection for refractive error, including 
amblyopia, presbyopia, and hyperopia, is precluded by law. 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. 3.303) (1998); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

2.  The appellant has not presented a well-grounded claim for 
service connection for vision loss, secondary to allergic 
reaction to penicillin.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service connection may also be established on the basis of 
aggravation of a pre-existing condition.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.306 (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service. This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1998).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

II.  Factual Background

The RO has obtained the veteran's service medical records and 
they appear to be complete.  The report of the veteran's 
initial enlistment examination, dated July 1962, noted that 
his uncorrected eyesight was 25/20, correctable to 20/20, 
bilaterally.  The report also noted that the veteran's eyes 
were good with glasses.  A medical history report, dated 
February 1965, noted that the veteran has worn glasses 
"since age 12."  A treatment report, dated July 1971, noted 
that the veteran was allergic to penicillin.  In April 1972, 
the veteran sought treatment for swollen eyes.  Physical 
examination revealed no abnormal swelling of eyes.  A follow-
up eye clinic examination, dated May 1971, noted that the 
veteran's uncorrected eyesight was 30/20, correctable to 
20/20, bilaterally.  In September 1975 and again in October 
1975, the veteran was treated for conjunctivitis.  No follow-
up treatment for this condition was indicated.  In March 
1977, the veteran's discharge examination was conducted.  The 
report of this examination noted that the veteran's 
uncorrected eyesight was 40/20, bilaterally, correctable to 
20/20, bilaterally.  

In October 1991, the veteran filed an informal claim seeking 
service connection for vision loss.  On his application form, 
the veteran stated that he is "allergic to penicillin and 
the military knew this and the military doctors gave me an 
overdose of penicillin while I was in Vietnam in 1968.  When 
this happened I could not see and since I was already in a 
hospital for pneumonia and it was 3-4 days before I could 
see.  My eyesight is still affected and I can not see without 
my glasses."

Post service treatment reports, dated July 1993 through 
February 1994, were obtained from the VA medical center in 
Birmingham, Alabama.  A treatment report, dated February 
1994, noted the veteran's early history of glasses.  The 
report also noted diagnoses of hyperopia/presbyopia or 
bilateral amblyopia - apparently long standing.  

In April 1998, the RO mailed the veteran a letter requesting 
information on his post service medical treatment for vision 
loss.  Pursuant to a change in the veteran's address, the RO 
sent a second request to the veteran for this information in 
June 1998.  No response has been received.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims 
(Court), formerly the United States Court of Veterans 
Appeals.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence that it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed.Cir.1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In this case, the veteran contends that he incurred or 
aggravated vision loss, secondary to an allergic reaction to 
penicillin during his active duty service.  The determinative 
issues presented by this claim are: (1) whether the veteran 
incurred, or aggravated, vision loss during service; (2) 
whether he has a current disability; and, if so, (3) whether 
the current disability is etiologically related to his active 
military service.  As the veteran's alleged inservice injury 
was not sustained during combat, the combat presumption under 
38 U.S.C.A. §1154 does not apply.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show that the veteran incurred or aggravated vision loss 
during his active duty military service.

A.  Vision Loss due to Refractive Error

To the extent that the veteran is contending that he has 
refractive error as a result of his active duty military 
service, this aspect of his appeal must fail.  The veteran's 
February 1994 treatment report noted diagnoses of amblyopia, 
hyperopia and presbyopia.  Amblyopia is "impairment of 
vision without detectable organic lesion of the eye."  
Stedman's Medical Dictionary, at 53 (28th ed. 1995).  
Hyperopia is an error of refraction, farsightedness.  
Stedman's at 797.  Presbyopia is "hyperopia and impairment 
of vision due to advancing years or to old age."  Stedman's 
at 1349.  

Pursuant to 38 C.F.R. § 3.303(b) (1998), refractive error, 
diagnosed as amblyopia, hyperopia and presbyopia, is a 
congenital or developmental defect and as such, not a disease 
or injury within the meaning of applicable legislation.  
Accordingly, in view of the regulatory bar to consideration 
of refractive error for service connection, the appellant's 
claim to service connection for vision loss on the basis of 
refractive error is denied due to the lack of legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law). 

B.  Vision Loss due to Inservice Injury or Disease

Initially, the Board finds that the veteran did have pre-
existing vision loss at the time he entered into active duty 
service.  The veteran's initial entrance examination, dated 
July 1962, noted his defective eyesight.  Specifically, the 
report listed his uncorrected eyesight as 25/20, correctable 
to 20/20, bilaterally.  The report also noted that the 
veteran's eyes were good with glasses.  A subsequent medical 
history report, dated February 1965, noted that the veteran 
had been wearing glasses "since age 12."  Accordingly, the 
Board must now answer the question of whether this pre-
existing vision loss was aggravated during the veteran's 
active duty service.

Although the Board has carefully reviewed the veteran's 
claims file, there is no competent medical evidence 
supporting his claim that an inservice allergic reaction to 
penicillin aggravated his pre-existing vision loss.  In this 
regard, the only evidence linking any current vision 
disability to service is the theory advanced by the veteran 
himself.  The veteran, as a lay person, is not competent to 
provide evidence requiring medical expertise. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Savage v. West, 10 
Vet. App. at 495; see also Falzone v. Brown, 8 Vet. App. 398, 
403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 
(1994) for the proposition that medical causation evidence 
may not be necessary for conditions that lend themselves to 
lay observation such as flat feet).  Although his service 
medical records noted an allergy to penicillin, there is no 
indication that the veteran was ever actually treated for an 
allergic reaction to penicillin.  Moreover, the veteran's 
discharge examination, dated March 1977, noted that his 
correctable vision was 20/20, bilaterally.

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").  In this case, because "the fact 
asserted is beyond the competence of the person making the 
assertion", it may not be accepted for the purpose of 
establishing a well grounded claim for service connection for 
vision loss. King, 5 Vet. App. at 21.  Accordingly, the Board 
concludes that the claim for service connection for vision 
loss is not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well 
grounded, the Board does not have jurisdiction to adjudicate 
it).

Although the RO did not specifically state that it denied 
service connection for vision loss on the basis that the 
claim was not well grounded, the Board concludes that the 
appellant is not prejudiced by the Board's denial of the 
claim on this basis because, in assuming that the claim was 
well grounded, the RO accorded the appellant greater 
consideration than the claim warranted under the 
circumstances. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Edenfield v. Brown, 8 Vet. App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error); VA O.G.C. Prec. Op. 16-92 at 7-10 (July 24, 1992).

Where the veteran has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claims are well grounded, the 
VA has no duty to assist him in developing facts pertinent to 
his claims, including no duty to provide him with another 
medical examination. 38 U.S.C.A. § 5107(a) (West 1991); 
Rabideau, 2 Vet. App. at 144 (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, where a claim is not well grounded it 
is incomplete, and depending on the particular facts of the 
case, VA may be obliged under 38 U.S.C.A. § 5103(a) to advise 
the claimant of the evidence needed to complete his 
application.  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette, 8 Vet. App. at 78.  Here, 
unlike the situation in Robinette, the veteran has not put VA 
on notice of the existence of any specific, particular piece 
of available evidence that could make his claim well 
grounded.  See also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Accordingly, the Board concludes that VA did not fail 
to meet its obligations under 38 U.S.C.A. § 5103(a) (West 
1991).

The Board further notes that the appellant's representative 
has argued that certain provisions of VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, (M21-1) are the equivalent of VA 
regulations and are applicable to the Board's decisions with 
respect to the duty to assist when a claim is found to be not 
well-grounded.  However, Part VI, paragraph 2.10f and 
paragraph 1.01b, cited by the representative as authority for 
this position, are found to be interpretive in nature as they 
do not speak to whether a specific disability is to be 
granted or denied; nor do they impinge upon a benefit or 
right enjoyed by the appellant.  Accordingly, they are 
considered to be no more than "administrative directions to 
the field containing guidance as to the procedures to be used 
in the adjudication process," and as such are not found to 
create enforceable rights with respect to specific 
disabilities.  See Morton v. West, 12 Vet.App. 477 (1999).


ORDER

Service connection for vision loss, secondary to allergic 
reaction to penicillin, is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

